Citation Nr: 1400653	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-22 447	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for limitation of extension of the left knee before August 24, 2009.

2.  Entitlement to an initial rating higher than 10 percent for limitation of extension of the left knee from August 24, 2009. 

3.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee.  

(The issue of reentrance into a vocational rehabilitation services program under Chapter 31 of Title 38 of the United States Code is addressed in a separate decision). 
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD
D. Johnson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1981 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2008 and in February 2010, the Board remanded the claims for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In May 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claim for increase for limitation of extension of the left knee from August 24, 2009, and a higher rating for degenerative joint disease of the right knee are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Before August 24, 2009, the left knee disability was manifested by full extension.

CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for limitation of extension of the left knee for a date before August 24, 2009, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with content complying VCAA notice on the underlying claim for an increased rating for a left knee disability by letters dated in November 2004 and September 2008.  VA awarded a separate, initial rating of 10 percent for the limitation of extension of the left knee in a rating decision in March 2010.  The Veteran subsequently filed a notice of disagreement, asserting that an earlier effective date is warranted for that initial rating.  




Under these circumstances, additional 38 U.S.C.A. § 5103(a) notice is not required because the purpose that the notice was intended to serve has been fulfilled.  38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in this claim for an earlier effective date.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service treatment records and VA records.  

The Veteran was afforded VA examinations in 2004 and in 2009.  As the reports of the VA examinations were based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate to rate the disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim decided, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria for Assigning an Effective Date

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  


The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2). 

Facts

The Veteran seeks an effective date earlier than August 24, 2009, for a separate 10 percent rating for limitation of extension of the left knee.  He asserts that a separate compensable rating should be assigned from September 2008.

The Veteran filed a claim for increase for the left knee in November 2004.  

There are no pertinent VA records between November 2003 and November 2004.  VA records in November 2004 show that the Veteran complained of chronic left knee pain.  On examination, there was mildly decreased range of motion in the left knee.  The specific range of motion was not provided.

On VA examination in December 2004, extension of the left knee was to 0 degrees.  There was no additional loss of motion or function, including after repetitive movement.  

In a rating decision in February 2005, the RO denied a higher rating for the left knee.  The Veteran then appealed the rating to the Board.  

In a statement in April 2005, the Veteran complained of pain, swelling, and lateral instability since knee surgery in 1997.  He stated that it was hard for him to walk up and down the stairs without fear of his knee giving way.  In June 2005, the Veteran reported that there was "bone rubbing on bone" in his left knee.  In October 2005, he stated that he continued to have symptoms of pain and popping of the knee.




VA records from 2005 to 2008 show complaints of bilateral knee pain.  In January 2008 range of motion of the left knee was within normal limits.

In September 2008, the Board remanded the claim for a VA examination to assess the severity of the left knee disability.  

On VA examination on August 24, 2009, the extension of the left knee was limited to 10 degrees.  In light of this finding, in a rating decision in November 2009, the RO assigned a separate disability rating of 10 percent for limitation of extension of the left knee, effective August 24, 2009.

Analysis

Under 38 C.F.R. § 3.400(o), the potential dates for the 10 percent rating for limitation of extension are either the date of claim, which is in November 2004, or the date entitlement arose.  Under 38 C.F.R. § 3.400(o)(2), it also is necessary to determine whether, sometime between November 2003 and November 2004, it was factually ascertainable that an increase in the left knee disability had occurred.

Limitation of extension of the knee warrants a 10 percent rating for extension that is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

When evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination. 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based on the evidence of record, it is not factually ascertainable that an increase in the left knee disability had occurred between November 2003 and November 2004.  




In addition, prior to August 24, 2009, a higher rating was not warranted under Diagnostic Code 5261 as the left knee extension was not limited to at least 10 degrees.  The evidence shows that prior to August 24, 2009, the Veteran's left knee disability was manifested by characteristic pain, but without any limitation of extension that was measured by objective standards.  

On VA examination in December 2004 the Veteran was able to fully extend the left knee to 0 degrees and there was no additional loss of motion or function, including after repetitive movement.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The only other evidence of range of motion prior to August 24, 2009, was a VA record in January 2008, when range of motion of the left knee was within normal limits.  Therefore a separate compensable rating for limitation of extension of the left knee before August 24, 2009, is not warranted.  

While the Veteran has described knee pain, the pain does not raise to the level of the criteria for a 10 percent rating for limitation of extension of the left knee.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

The Veteran also has a separate 10 percent rating for degenerative joint disease of the left knee and a separate 10 percent rating for instability of the left knee.

For these reasons, the preponderance of the evidence is against the claim for an effective date earlier than August 24, 2009, for a 10 percent rating for limitation of extension of the left knee and there is no reasonable doubt to be resolved.







Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the disability level and symptomatology to the Rating Schedule, the degree of disability was encompassed by the Rating Schedule and the assigned noncompensabe rating was adequate.  In other words, the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating was not warranted under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period the RO denied the claim for a total disability rating for compensation based on individual unemployability and the Veteran did not appeal the denial of the claim.  



See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the claim for a total disability rating is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An effective before August 24, 2009, for the grant of an initial 10 percent rating for imitation of extension of the left knee is denied.


REMAND

In May 2013, the Veteran, through his representative, asserted that the knee disabilities had worsened since he was last examined by VA in May 2011.  

As there appears to be a material change in the disabilities, a reexamination under 38 C.F.R. § 3.327 is warranted.  Accordingly, the claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of the left and right knee disabilities.  

The VA examiner is asked to describe: 

a).  Range of flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 



b).  Any recurrent subluxation or lateral instability, and if so, whether it is mild, moderate or severe;  

c).  Whether there is any evidence of meniscal damage such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.  

The Veteran's file must be made available to the examiner for review. 

2.  On completion of the development, adjudicate the claims.  If any benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


